Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means in claims 29-30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9, 11, 15-16, 21, 23, 29-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seol et al. (US 2014/0146863 A1) (Seol herein after).

Re Claim 1, Seol discloses a method of wireless communication performed by a user equipment (UE), comprising: 
measuring a beam, according to a measurement configuration, to determine a channel condition value of the beam (MS estimates the channel of the reference signal of the BS, [0152]); 
modifying the channel condition value based at least in part on at least one of one or more beam characterizations, a derivation of a beamforming gain value, or an estimation of the beamforming gain value (MS determines the CINR by compensating for the beamforming gain variation of the BS TX beam and the MS RX beam, [0153], MS determines the MCS level for the determined CINR, [0154]); and 
transmitting, to a base station, a measurement report indicating the modified channel condition value (MS transmits the determined MCS level as the effective CINR to the BS, [0155]).



Re Claim 9, Seol discloses the method of claim 1, further comprising: determining the beamforming gain value is based at least in part on: the one or more beam characterizations, the derivation of the beamforming gain value, or the estimation of the beamforming gain value (MS determines the CINR by compensating for the beamforming gain variation of the BS TX beam and the MS RX beam, [0153]).

Re Claim 11, Seol discloses the method of claim 1, wherein modifying the channel condition value comprises: modifying the channel condition value of the beam by the beamforming gain value (MS determines the CINR by compensating for the beamforming gain variation of the BS TX beam and the MS RX beam, [0153]).

Re Claim 15, Seol discloses a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors coupled to the memory, the memory and the one or more processors (MS inherently comprising memory and one or more processor, beamformer, post processor, MIMO decoder, Figure 2) configured to: 
measure a beam, according to a measurement configuration, to determine a channel condition value of the beam (MS estimates the channel of the reference signal of the BS, [0152]); 

transmit, to a base station, a measurement report indicating the modified channel condition value (MS transmits the determined MCS level as the effective CINR to the BS, [0155]). 

Re Claim 16, Seol discloses the UE of claim 15, wherein the one or more processers are further configured to: determine a modification trigger event based at least in part on the measurement of the beam (MS receives the BS TX beamforming gain compensation information, [0151]), wherein modifying the channel condition value is based at least in part on the determination of the modification trigger event (MS determines the CINR by compensating for the beamforming gain variation of the BS TX beam and the MS RX beam, [0153], MS determines the MCS level for the determined CINR, [0154]).

Re Claim 21, Seol discloses the UE of claim 15, wherein the one or more processers are further configured to: determining the beamforming gain value based at least in part on at least one of: the one or more beam characterizations, the derivation of the beamforming gain value, or the estimation of the beamforming gain value (MS determines the CINR by compensating for the beamforming gain variation of the BS TX beam and the MS RX beam, [0153]).

Re Claim 23, Seol discloses the UE of claim 15, wherein the one or more processors, when modifying the channel condition value, are to: modify the channel condition value of the beam by the beamforming gain value (MS determines the CINR by compensating for the beamforming gain variation of the BS TX beam and the MS RX beam, [0153]).

Re Claim 29, Seol discloses an apparatus for wireless communication, comprising: 
means for measuring a beam, according to a measurement configuration, to determine a channel condition value of the beam (MS estimates the channel of the reference signal of the BS, [0152]); 
means for modifying the channel condition value based at least in part on at least one of one or more beam characterizations, a derivation of a beamforming gain value, or an estimation of the beamforming gain value (MS determines the CINR by compensating for the beamforming gain variation of the BS TX beam and the MS RX beam, [0153], MS determines the MCS level for the determined CINR, [0154]); and 
means for transmitting, to a base station, a measurement report indicating the modified channel condition value (MS transmits the determined MCS level as the effective CINR to the BS, [0155]).

Re Claim 30, Seol discloses the apparatus of claim 29, further comprising: means for determining a modification trigger event based at least in part on the measurement of the beam (MS receives the BS TX beamforming gain compensation information, [0151]), wherein modifying the channel condition value is based at least in part on the determination of the modification trigger event (MS determines the CINR by compensating for the beamforming gain variation of the BS TX beam and the MS RX beam, [0153], MS determines the MCS level for the determined CINR, [0154]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. (US 2014/0146863 A1) (Seol herein after) in view of Tang et al. (US 2019/0082346 A1) (Tang herein after).

Re Claims 7 and 19, Seol discloses the method of claim 1 and the UE of claim 15, except wherein measuring the beam, according to the measurement configuration, to determine the channel condition value of the beam comprises: measuring the beam, according to the measurement configuration, using a wide beam to determine the channel condition value of the beam.
However, Tang discloses a communication method and system wherein measuring the beam, according to the measurement configuration, to determine the channel condition value of the beam comprises: measuring the beam, according to the measurement configuration, using a wide beam to 
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify method and system of Seol, by making use of the technique taught by Tang, in order to improve the beamforming and transmission efficiency.
Both references are within the same field of digital signal processing, and in particular of channel estimation of MIMO, the modification does not change a fundamental operating principle of Seol, nor does Seol teach away from the modification (Seol merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the channel estimation taught by Tang is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of wherein measuring the beam, according to the measurement configuration, to determine the channel condition value of the beam comprises: measuring the beam, according to the measurement configuration, using a wide beam to determine the channel condition value of the beam. 

Re Claims 8 and 20, Seol discloses the method of claim 1 and the UE of claim 15, except further comprising: determining the beamforming gain value associated with the measurement of the beam, wherein the beamforming gain value is based at least in part on at least one of: an antenna module associated with a wide beam used to determine the channel condition value of the beam, the wide beam used to determine the channel condition value of the beam, or an available beam level of the antenna module associated with the wide beam used to determine the channel condition value of the beam.
However, Tang discloses a communication method and system comprising: determining the beamforming gain value associated with the measurement of the beam, wherein the beamforming gain 
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify method and system of Seol, by making use of the technique taught by Tang, in order to improve the beamforming and transmission efficiency.
Both references are within the same field of digital signal processing, and in particular of channel estimation of MIMO, the modification does not change a fundamental operating principle of Seol, nor does Seol teach away from the modification (Seol merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the channel estimation taught by Tang is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of determining the beamforming gain value associated with the measurement of the beam, wherein the beamforming gain value is based at least in part on at least one of: an antenna module associated with a wide beam used to determine the channel condition value of the beam, the wide beam used to determine the channel condition value of the beam, or an available beam level of the antenna module associated with the wide beam used to determine the channel condition value of the beam.

Allowable Subject Matter
Claims 3-6, 10, 12-14, 17-18, 22, 24-26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631